The Honorable Pat Huggins Pettey State Representative, 31st District State Capitol, Room 281-W Topeka, Kansas  66612
Dear Representative Pettey:
As representative for the thirty-first district, you request our opinion regarding the authority of Wyandotte county park rangers, appointed pursuant to K.S.A. 19-2855, outside the park grounds.
K.S.A. 1992 Supp. 22-2202(13) defines "law enforcement officer" broadly as:
  "any person who by virtue of office or public employment is vested by law with a duty to maintain public order or to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality thereof or with a duty to maintain or assert custody or supervision over persons accused or convicted of crime, and includes court services officers, parole officers and directors, security personnel and keepers of correctional institutions, jails or other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority."
K.S.A. 74-5602(e) defines "law enforcement officer" as:
  "a full-time or part-time salaried officer or employee of the state, a county or a city, whose duties include the prevention or detection of crime and the enforcement of the criminal or traffic laws of this state or of any municipality thereof."
However, all law enforcement officers within the definition of the above statutes do not necessarily have the same authority. For example, members of capitol area security patrol are law enforcement officers under those statutes, but they may exercise their law enforcement powers only on or about property or buildings owned by the state with limited exceptions pursuant to K.S.A. 75-4503(b). Attorney General Opinion No. 90-24.
K.S.A. 19-2858 provides:
  "The manager of the county board of park commissioners shall recommend to the county sheriff such number of employees as he deems necessary to become deputy sheriffs of the county, and the duly elected and qualified sheriff of the county shall deputize such employees as deputy sheriffs with full authority to enforce the rules and regulations of the county board of park commissioners as recommended to and by resolution adopted by the board of county commissioners: Provided, That the deputy sheriffs herein created shall have no enforcement authority outside the limits of the park and any recreational areas: Provided further, The deputy sheriffs herein created shall receive no compensation as such deputy sheriffs."
We find this statute controls the authority of the park rangers. They may have the same law enforcement training and be qualified as law enforcement officers, however, their authority is restricted to the park and recreational areas.
In conclusion, park rangers deputized by the county sheriff have full authority to enforce the laws on the park, but they have no enforcement authority outside the limits of the park and any recreational areas.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Nobuko K. Folmsbee Assistant Attorney General
RTS:JLM:NKF:bas